Citation Nr: 1206417	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  03-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1964, and from April 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a psychiatric disorder, identified as schizophrenia with depressive reaction, and a claim for service connection for a psychiatric disorder, identified as passive-aggressive reaction.

In January 2005, the Board recharacterized the claims as a single issue and remanded for additional development.  In March 2006, the Board denied the claim to reopen a claim of entitlement to service connection for a psychiatric disorder.  The Veteran appealed, and in June 2007, the United States Court of Appeals for Veterans Claims granted a joint motion to remand the case to the Board.

In August 2007, the Board reopened the claim of entitlement to service connection for a psychiatric disorder and remanded the claim for further development.  In March 2010, the Board again remanded the claim for additional development.  The case has since been returned to the Board.


FINDING OF FACT

The Veteran failed to report for scheduled VA examinations in December 2009 and April 2010 pertaining to his reopened claim of entitlement to service connection for a psychiatric disorder, and he has not provided good cause for his failure to report.


CONCLUSION OF LAW

The reopened claim of service connection for a psychiatric disorder must be denied due to the Veteran's willful failure to report for a scheduled VA examination.  38 C.F.R. § 3.655 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In August 2007, VA notified the Veteran how disability ratings are determined and effective dates are assigned in the event service connection is allowed.  The claim was readjudicated in a October 2011 supplemental statement of the case.  Thus, any content or timing error has been rendered harmless to the Veteran's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159.  As will be further explained below, the Veteran cancelled VA examinations he was afforded, and refused to participate in a VA examination.  A Veteran has an obligation to cooperate with VA in the development of his claim; the duty to assist is not a one-way street.  38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991). 

The Board finds that VA's duty to assist has been satisfied. While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  Thus, the statutory purposes of VCAA notice and assistance were not frustrated.  See Washington v. Nicholson, 21 Vet. App. 191   (2007).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication, and the Board may address the merits of the appeal. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of a continuity of symptomatology from the time of service until the present is required where the chronicity of a disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) .

Historically, the Veteran was originally denied service connection for a psychiatric condition in January 1978 rating decision.  He most recently filed a claim to reopen a claim of entitlement to two psychiatric disorders in January 2002.  As noted in the introduction, the Board reopened a claim of entitlement to service connection for a psychiatric disorder in an August 2007 decision.  The claim was remanded on two occasions for a VA examination.

In September 2009, the Veteran stated he had a "severe complex and [was] shy to meet people" due to his scars.  There was no request attached to the statement.

In December 2009, a VA treatment center attempted to schedule the Veteran for a VA examination.  The record indicates that the Veteran scheduled and then called to cancel his examination twice.  He stated he would call at a later date to reschedule an examination, but that he was "not sure when he would be able to make it."

Subsequent to a December 2009 Supplemental Statement of the Case, which denied entitlement to service connection for a psychiatric disorder, the Veteran submitted a statement in January 2010 indicating that he did not have any additional evidence regarding his appealed claim, and to forward his case to the Board.

In December 2009, the Veteran also called VA and stated he had had a VA examination scheduled at the Bronx VA Medical Center that month.  He reported cancelling the examination because he did not feel he needed it, however, he had since changed his mind, and was requesting to have the appointment rescheduled.

Based upon this correspondence, the Board, in December 2009, remanded the claim again so that the Veteran could be afforded a VA examination.  In the remand, the Board noted that 38 C.F.R. § 3.655 outlined the consequences for failure to report for a VA examination without good cause, which include denial of the claim.

In March 2010, the Veteran was provided correspondence which again informed him of the consequences for failure to report for a VA examination without good cause, including that it may include denial of his claim.

In March 2010, the Veteran was informed that he was scheduled for a VA examination in April 2010.  The Veteran called the VA medical center and stated he would like to cancel his request for a VA examination because he did not think he would "get anything from the government anyway."  He also sent in written correspondence requesting that the VA examination be cancelled as soon as possible, and added the words, "Don't call me back!!!" at the bottom of the letter.

In March 2011, the Veteran was contacted by telephone regarding his treatment records.  He stated he was treated by the Bronx VA Medical Center between 2002 and 2005.  The VA employee noted that all Bronx medical records were contained in the file.  The Veteran additionally stated that he did not wish to be scheduled for a VA examination "at all," and that he wanted the case to be made "RTR," which the Board will assume means ruled on the record.

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination, and a claimant, without good cause (i.e., the illness or hospitalization of the claimant and death of an immediate family member), fails to report for such examination or re-examination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. § 3.655(a).  When the missed examination is scheduled in conjunction with a reopened claim, the claim shall be denied.  38 C.F.R. § 3.655(b) (emphasis added). 

While the Veteran provided a statement in September 2009 regarding being shy and reluctant to meet people due to his scars, the nine volume claims file is replete with VA Medical Center treatment records which demonstrate that the Veteran did not previously have a problem with being seen by medical staff.  His described shyness is not a good cause to miss multiple scheduled VA examinations.  The Veteran's statement that he did not wish to participate in a VA examination because the government was not going to afford him any benefits, is likewise not a good cause to miss an examination.

The Board concludes that the reopened claim must be denied because the Veteran failed to report for his VA examinations in December 2009 and April 2010 without showing good cause for the failure to report.  38 C.F.R. § 3.655(b); see also Kyhn v. Shinseki, 23 Vet. App. 335, 342 (2010) (acknowledging that 38 C.F.R. § 3.655(b)  compelled the Board to deny the appellant's claim to reopen for failure to report for his scheduled examination).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


